Citation Nr: 9902407	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
anxiety and conversion hysteria, including chronic headaches, 
cervical spine pain, and lower back pain, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
March 1950 and from later in March 1950 to September 1952.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas. 


REMAND

The RO notified the veteran in October 1997 that his appeal 
had been certified to the Board.  In reviewing the record, 
the Board observes that the veteran submitted additional 
relevant evidence in support of his claim in December 1997.  
Additional pertinent evidence submitted within ninety days 
following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless the benefit 
sought on appeal may be allowed without such referral or the 
veteran or representative expressly waives the procedural 
right to such a referral either in writing or in the record 
of the hearing on appeal.  38 C.F.R. § 20.1304 (1998).  The 
veteran has not waived his right to RO consideration of the 
new evidence.  Therefore, the veterans claim must be 
remanded to the RO for review of the additional evidence.

The veterans most recent VA examination for compensation 
purposes was performed in June 1996.  The examiner concluded 
that the veterans anxiety neurosis and conversion hysteria 
had resolved and commented that the onset of the veterans 
cervical spine pain and low back pain coincided with the 
onset of his hysteria in service.  The examiner also 
diagnosed major depression, single episode.  The veterans VA 
outpatient records were not associated with the claims folder 
at the time of the June 1996 VA examination.

The VA outpatient records show that the veteran has been 
found to have recurrent major depression, anxiety and post-
traumatic stress disorder (PTSD).  They do not show that he 
has been found to have conversion hysteria.  

The veteran alleges that his psychiatric disability has 
increased in severity since the June 1996 VA examination.  
The record reflects that the RO has continued to rate the 
veterans psychiatric disability as psychoneurosis, anxiety 
and conversion hysteria, notwithstanding the fact that 
conversion hysteria has not been diagnosed in recent years.  
Although it appears that the RO is considering impairment 
associated with major depression in its evaluation of the 
veterans service-connected psychiatric disability, the RO 
has not formally adjudicated the issue of entitlement to 
service connection for major depression.  Moreover, it is not 
clear from the medical evidence whether the diagnosis of PTSD 
is based upon service stressors.  The record also reflects 
that the RO has not adjudicated the issue of service 
connection for PTSD. 

The Board further notes that following the June 1996 VA 
psychiatric examination, the RO granted service connection 
for headaches, cervical spine pain and low back pain, as 
secondary to the service-connected anxiety and conversion 
hysteria.  The RO then rated the headaches, cervical spine 
pain and low back pain with the service-connected psychiatric 
disability.  The RO apparently based this decision on service 
medical records and the report of the June 1996 VA 
psychiatric examination.  Since the June 1996 VA examiner 
specifically stated that the veterans psychoneurosis, 
anxiety and conversion hysteria, had resolved, it does not 
appear to the Board that the examiner was of the opinion that 
the veterans headaches and spine pain were caused or 
worsened by the service-connected psychiatric disability; 
rather, it appears to the Board that the examiner was 
expressing his opinion that these physical symptoms 
originated in service.    

In light of the foregoing, the Board is REMANDING this case 
for the following action:  

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, 
who may possess additional records 
pertinent to his claim.  After 
obtaining any necessary consent forms 
for the release of the veteran's 
private medical records, the RO should 
obtain, and associate with the file, 
all records noted by the veteran that 
are not currently on file.  These 
should include copies of all VA 
psychiatric treatment records dated 
subsequent to October 1997.  

2. Then, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the nature 
and extent of all currently present 
acquired psychiatric disorders.  All 
tests and studies deemed necessary 
should be performed.  The 
diagnosis(es) should conform to DSM-IV 
criteria.  With respect to each 
currently diagnosed acquired 
psychiatric disorder, the examiner 
should express an opinion as to 
whether it represents a 
reclassification of the previously 
diagnosed psychoneurosis, anxiety and 
conversion hysteria, or whether it is 
at least as likely as not that the 
disorder is etiologically related to 
service or the previously diagnosed 
psychoneurosis, anxiety and conversion 
hysteria.  If PTSD is diagnosed, the 
examiner should specifically identify 
the stressor(s) supporting the 
diagnosis.  All manifestations of the 
diagnosed disorders should be 
identified.  The examiner should 
specifically indicate whether 
headaches, cervical spine pain or low 
back pain is etiologically related to 
any currently diagnosed psychiatric 
disorder.  To the extent possible, the 
examiner should distinguish the 
manifestations of any psychiatric 
disorders that are etiologically 
related to service or the previously 
diagnosed anxiety neurosis and 
conversion hysteria from those of any 
other psychiatric disorders found to 
be present.  The examiner should also 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the service-
connected psychiatric disability.  In 
addition, the examiner should provide 
a global assessment of functioning 
score based upon the service-connected 
psychiatric disability with an 
explanation of the significance of the 
score assigned.  The rationale for all 
opinions expressed should be provided.  
The claims folder must be made 
available to the examiner for review 
prior to the examination.

3. The veteran should also be provided a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any currently present 
organic disorders of the cervical 
spine and low back.  All indicated 
studies should be performed.  With 
respect to each such organic disorder 
found to be present, the examiner 
should express an opinion as to 
whether it is at least as likely as 
not that the disorder is etiologically 
related to service or was caused or 
chronically worsened by service-
connected psychiatric disability.  
Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, 
the functional loss due to weakened 
movement, incoordination and excess 
fatigability should be assessed in 
terms of additional limitation of 
motion in degrees.  If this is not 
feasible, the examiner should so 
state.  The examiner should be 
requested to identify any objective 
evidence of pain and any functional 
loss due to pain.  The examiner should 
also express an opinion as to whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and express 
this, if feasible, in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review.  

4. The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine, 
the nature, extent and etiology of his 
headache disability.  All indicated 
studies should be performed, and the 
claims folder must be made available 
to the examiner for review.  In 
addressing the etiology of the 
headache disability, the examiner 
should specifically address whether 
the headaches are psychogenic or due 
to an organic disorder.  If the 
headaches are due to an organic 
disorder, the examiner should 
specifically identify the organic 
disorder.  The rationale for all 
opinions expressed should also be 
provided.   

5. Then, the RO should undertake any 
other indicated development.  
Thereafter, the RO should determine 
whether the service-connected 
psychiatric disability should be 
reclassified, to include consideration 
of whether service connection is 
warranted for major depression and 
PTSD.  The RO should then readjudicate 
the issue on appeal, to include 
consideration of whether separate 
ratings are in order for chronic 
headaches, organic disability of the 
cervical spine and organic disability 
of the low back.  If the benefit 
sought on appeal is not granted to the 
veterans satisfaction or if a timely 
notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
appropriate opportunity to respond 
thereto.  The veteran should be 
informed of the requirements to 
perfect an appeal with respect to any 
new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
